                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


DANIEL PERRY OSWALD,
                  Plaintiff,
      v.                                          Case No. 16-cv-991-pp
JEFFREY MANLOVE, et al.,
                  Defendants.

     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
    MOTION FOR SUMMARY JUDGMENT (DKT. NO. 97) AND GRANTING
    PLAINTIFF’S MOTIONS TO APPOINT COUNSEL (DKT. NOS. 131, 133)


      The plaintiff, who is representing himself, filed this lawsuit under 42

U.S.C. §1983. Dkt. No. 1. About four months later, the court allowed the

plaintiff to amend his complaint. Dkt. No. 27. The court screened the amended

complaint and allowed him to proceed on (1) deliberate indifference to medical

needs claims against defendants Jeffrey Manlove, Belinda Schrubbe, Kristine

DeYoung, Carol Al-Rahrawy and Tammy Westphal; (2) deliberate indifference to

conditions of confinement claims against defendants Josh Bleiler, Erik

Marwitz, Timothy Price, Brian Schmidt,1 Micah Moore and Joseph Beahm; (3)



1 When the court screened the plaintiff’s amended complaint, he did not know
the names of all the defendants, so he used John and Jane Doe placeholders.
Dkt. No. 27. On May 23, 2017, the plaintiff filed a motion asking, among other
things, to substitute J. Bleder (correctly spelled Bleiler), E. Marwitz, M. Moore,
J. Beahm, T. Price and B. Schmidt for the John Doe placeholder. Dkt. No. 60 at
¶¶4-8. The court granted the plaintiff’s request to substitute on June 12, 2017;
however, it mistakenly failed to include T. Price and B. Schmidt in the order.
Dkt. No. 64 at 2, 4 (granting the plaintiff’s motion to substitute the names he
provided for the Doe placeholders, yet specifying only that “J. [Bleiler], E.
Marwitz, M. Moore, and J. Beahm” be substituted for the Doe placeholder). The
parties appear not to have noticed the court’s omission (or they noticed it but
                                        1
a state law medical malpractice claim against Manlove, Schrubbe and

DeYoung; and (4) a state law negligence claim against Al-Rahrawy and

Westphal. Dkt. No 27.

      The defendants filed a motion for summary judgment, which is fully

briefed.

I.    RELEVANT FACTS2

      During the time of the events at issue, the plaintiff was incarcerated at

Waupun Correctional Institution. Dkt. No. 117 at ¶1. Manlove was a physician;

Schrubbe was the Health Services manager; DeYoung was a registered nurse;

Al-Rahrawy and Westphal were licensed practical nurses; and Bleiler, Marwitz,

Moore, Price, Schmidt and Beahm were officers who worked in the Restricted

Housing Unit (RHU). Id. at ¶¶2-7.

      A.    The Plaintiff’s Elevator Pass Claim

      On October 1, 2014, the plaintiff received a Special Needs Restriction for

a lower tier and an elevator pass. Id. at ¶21. The defendants explain that the



did not bring it to the court’s attention) because on August 7, 2017, the
defendants—including Price and Schmidt—answered the amended complaint,
and on November 6, 2017, they filed a motion for summary judgment. Dkt.
Nos. 90, 97. Given that Price and Schmidt have answered the amended
complaint and the parties have briefed the plaintiff’s claims against them, the
court now formalizes the assumption under which everyone has been
operating—that Price and Schmidt are defendants.
2The court takes the relevant facts from the plaintiff’s amended complaint, dkt.
no. 28, the “Defendants’ Reply to Plaintiff’s Response to Defendants’ Proposed
Findings of Fact,” dkt. no. 117, and the “Declaration of Daniel Perry Oswald,”
dkt. No. 113, respectively. The facts are undisputed unless the court indicates
otherwise.


                                        2
Special Needs Committee approved the restrictions to address the plaintiff’s

vertigo/dizziness. Id. at ¶22. The plaintiff states his vertigo was only part of the

reason he received the pass; he also received the pass to address his

“debilitating back condition.” Dkt. No. 113 at ¶22. According to the plaintiff,

two months earlier, an off-site specialist had recommended that the institution

house the plaintiff on a lower tier and that it allow him to use the elevator. Dkt.

No. 117 at ¶29; Dkt. No. 113 at ¶29. The plaintiff says that the off-site

specialist issued the order on August 1, 2014, stating that the plaintiff should

stay on a lower tier “until ‘FURTHER NOTICE.’” Dkt. No. 113 at ¶29. In a

footnote in their reply brief, the defendants maintain that the order was to

remain in place “until further workup.” Dkt. No. 118 at 2, n.1. In support of

their version of what the off-site specialist said, the defendants cited their reply

to the plaintiff’s response to their proposed findings of fact, Dkt. No. 117 at

¶¶28-29. Notably, however, the reply makes no mention of either the plaintiff’s

“until further notice” language or the defendants’ “until further workup”

language.

         The defendants attached certain medical records to defendant Manlove’s

declaration. Dkt. No. 100-1. The records include a report from Dr. Raymond J.

Hah, dated August 1, 2014. Dkt. No. 11-1 at 257-258. In the section captioned

“ASSESSMENT,” the reported stated,

         Will continue with anti-inflammatory medications, a course of
         physical therapy, and tramadol as well as downgrading his tier level
         to assist him with some of his ADL3 requirements. We will order an

3   Activities of daily living.

                                          3
      MRI of the lumbar spine and see him back in 2-3 months to review
      those results. . . . At this point, my plan is to manage him
      conservatively, see how his symptoms go, and see if on his next visit
      he would benefit from an epidural steroid injection based on the
      location of his maximal stenosis.

Dkt. No. 100-1 at 258. Neither the words “until further notice” or “until further

workup” appear in the three-page report.

      At the time the Special Needs Committee gave him the pass, the plaintiff

was living in general population, which, according to the defendants has a lot

of stairs. Dkt. No. 117 at ¶¶21, 16. Some areas of the general population units

do not have elevators (there is no elevator to get from the cell hall to the chapel,

for example, or to the cafeteria). Id. at ¶17. The plaintiff agrees that there are a

lot of stairs in general population, but he clarifies that the areas without

elevator access that he frequented (the showers and the cafeteria) had only one

or two stairs. Id. at ¶16; Dkt. No. 113 at ¶16. He says he didn’t go to chapel or

recreation because of the lack of accommodations. Id.

      About a month after receiving the elevator pass, on November 7, 2014,

the plaintiff had another appointment with the off-site specialist. Dkt. No. 117

at ¶27. Prior to the appointment, the specialist ordered the plaintiff to undergo

an MRI, which he did. Id. at ¶28. At the appointment, the specialist noted that

the plaintiff’s left leg symptoms had improved somewhat, but that the plaintiff

was complaining of a significant spasm in his low back, particularly at night.

Id. He also noted that the plaintiff appeared to be in no acute distress, that he

arose easily from the chair, and that he walked freely into the room. Id. The




                                         4
specialist acknowledged that the plaintiff had difficulty with heel and toe

walking due to pain, but that he had “5 out of 5” for strength in his legs. Id.

      The specialist recommended a trial of epidural steroid injections,

increasing the plaintiff’s gabapentin dosage at bedtime, a muscle relaxer at

bedtime, and to follow up in three to four months. Id. at ¶29. According to the

defendants, the specialist did not recommend a lower tier restriction as he had

in August, did not recommend that the plaintiff take the elevator instead of the

stairs and did not say that the plaintiff was “physically incapable of taking the

stairs.” Id. The plaintiff disputes the defendants’ interpretation of the

specialist’s order. He asserts that the November order should have been read

as a supplement to the August order because the specialist did not redact or

specifically revise the August order and because the August order was to

continue “until further notice.” Dkt. No. 113 at ¶29.

      About a week after his November appointment with the specialist, the

plaintiff was placed in the RHU. Dkt. No. 117 at ¶30. The RHU has far fewer

stairs than general population; there are only about eight stairs that inmates

must navigate. Id. at ¶31. A staff member always escorts inmates in the RHU.

Id. at ¶32. Within a few days, security officers contacted HSU manager

Schrubbe and asked her if the plaintiff had a medical need for an elevator pass.

Id. at ¶33. The defendants say that, while there are elevators in the RHU, they

typically are used to deliver meals and supplies and transport wheelchair

bound inmates. Id. at ¶34. The plaintiff disagrees, asserting that the RHU




                                         5
elevators were used to transport inmates with disabilities. Id.; Dkt. No. 113 at

¶34.

       Schrubbe reviewed the plaintiff’s file and discontinued his elevator pass,

effective November 17, 2014. Id. at ¶36. According to the defendants, she made

this decision for four reasons: 1) nothing in the specialist’s November 2014

recommendation indicated that the plaintiff was physically incapable of using

the stairs, dkt. no. 117 at ¶37; 2) the advanced care providers at the health

services unit believed that the plaintiff was physically capable of using the

stairs, dkt. no. 117 at ¶38, and, in October 2014, someone (the defendants do

not identify who) observed the plaintiff carrying his mattress and sheets on his

back down the stairs to a lower-tier cell, dkt. no. 117 at ¶39; 3) the number of

stairs in the RHU was limited, especially compared to the stairs in general

population, dkt. no. 117 at ¶40; and 4) in RHU, the plaintiff would be

transported with a hands-on-escort, so there would always be at least one

officer to assist the plaintiff gain his balance, dkt. no. 117 at ¶41.

       The plaintiff disagrees with Schrubbe’s interpretation of the specialist’s

order. Dkt. No. 113 at ¶37. As noted above, he argues that the November order

supplemented the August order; it did not replace it. Id. He further asserts that

the only advanced care provider in health services who had an informed

opinion of his capacity to take the stairs was Manlove, and Manlove told him

that he would have approved an elevator pass. Id. at ¶38. The plaintiff also

denies that that he carried his mattress down the stairs. Id. at ¶39. He explains

that he had been housed in a lower-tier cell for two months by that date, so it

                                         6
wouldn’t make sense that he’d be transporting his mattress down the stairs,

and he says he wasn’t moved near that time. Id. Next, he asserts that there

were about five to six feet of stairs he had to navigate to get to medical

appointments, visits and the showers. Id. at ¶40. Finally, the plaintiff asserts

that he had no reason to think the correctional officers would catch him if he

fell, because in June 2014 he was being transported from one location to

another and a correctional officer allowed him to fall face-first down some

fifteen stairs. Id. at ¶41.

      When the plaintiff rejoined general population, he was again permitted to

use an elevator pass. Dkt. No. 117 at ¶42.

      B.     The Plaintiff’s Special Needs Claim

      On September 5, 2014, Manlove signed a medical restrictions/special

needs form that allowed the plaintiff to have an extra bath towel, extra

washcloth, briefs (also referred to as adult underwear) and clean bedding as

needed for his urinary incontinence issues. Id. at ¶43. The restriction was to be

in effect until December 5, 2014. Id. at ¶44. A little less than a month later, on

October 1, 2014, Schrubbe, who was a member of the Special Needs

Committee, updated the medical restriction/special needs form and approved

Manlove’s recommendation. Id. at ¶45. According to the defendants,

Department of Corrections policy requires inmates ask the Special Needs

Committee to update special needs restrictions at least thirty days prior to the

restriction expiring. Id. at ¶46. The plaintiff explains that he did not know this

was the policy; he also notes that he notified Manlove in person on November

                                         7
21, 2014, that his restrictions were set to expire in about two weeks. Dkt. No.

113 at ¶47.

      DeYoung received a call from RHU security staff on December 5, 2014

(the day the restrictions expired), informing her that the plaintiff was claiming

to have a linen exchange restriction, but that it had either expired or was not in

the system. Dkt. No. 117 at ¶48. The plaintiff asserts that he also spoke to

DeYoung in person that day about his restrictions expiring. Dkt. No. 113 at

¶48. According to the defendants, DeYoung entered a temporary order

extending the plaintiff’s linen exchange to March 2015, until the Special Needs

Committee could review and approve the order. Dkt. No. 117 at ¶49. The

defendants indicate that DeYoung sent the updated restriction to RHU, but

that the restriction did not make it into the binder or WICS (the electronic log).

Id. at ¶¶50, 69. The plaintiff disputes that DeYoung placed the order; he

questions why the order is not in WICS and argues that she created the

document after-the-fact. Dkt. No. 113 at ¶50.

      On December 5, 2014, the plaintiff filled out a health services request

asking for his pillow, extra linen, cane, ice bag and briefs to be extended; he

noted that these items expired on that day. Dkt. No. 117 at ¶51. According to

the defendants, health services received the request three days later. Id. The

defendants highlight that the request did not state that officers were refusing to

provide the plaintiff with these items (though elsewhere they assert that policy

compelled refusal of such requests), nor did his request inform health services

that he was sleeping in urine-soiled sheets, blankets and clothing. Id. at ¶51.

                                        8
The plaintiff explains that he did not need to inform health services that he was

wetting himself because his condition was well known. Dkt. No. 113 at ¶51.

       On December 10, 2014—two days after the date on which the defendants

indicate they got the plaintiff’s first HSU request—health services received

another request from the plaintiff explaining that his restrictions had not been

updated. Dkt. No. 117 at ¶52. Health services (the defendants do not specify

who) forwarded the request to the Special Needs Committee. Id. According to

the defendants, the plaintiff did not notify Manlove, Schrubbe, DeYoung or the

Special Needs Committee that he was sleeping on urine-soiled bedding until

December 17, 2014. Id. at ¶53. The plaintiff doesn’t dispute that he didn’t

specifically notify them that he was sleeping on urine-soiled bedding and

clothes, but he clarifies that he told Manlove his restrictions were about to

expire on November 21, 2014, and on December 5 he told DeYoung his

restrictions had expired. Dkt. No. 113 at ¶53, 48, 47.

       Schrubbe states that, as soon as she learned on December 17, 2014,

that the plaintiff was sleeping on urine-soiled linen, she updated the special

needs restrictions that same day, and the plaintiff received clean linens. Dkt.

No. 117 at ¶54. Manlove, Schrubbe and DeYoung state that they did not know

prior to December 17, 2014, that the December 5, 2014 order was not being

followed, or that the plaintiff claimed that he wasn’t getting clean linens. Id. at

¶55.

       Regarding the plaintiff’s complaints about not receiving new briefs (adult

diapers), the defendants indicate that he asked for a refill on November 3,

                                         9
2014, and that this request was filled the next day, id. at ¶56; he asked again

on December 25, 2014, and that request was filled three days later, id. at ¶58.

The defendants assert that the package the plaintiff received on November 4,

2014 contained eighteen briefs, id. at ¶56, and they state that inmates are told

to request refills five to seven business days before running out; that

information is also in the inmate handbook. Id. at ¶57. The plaintiff explains

that, if he did not soil a brief, he would wear it for multiple days, so sometimes

a package of eighteen could last a month or two. Dkt. No. 113 at ¶56.

      C.    The Plaintiff’s Conditions of Confinement Claim

      The institution gives inmates two sheets, one hand towel, one face cloth

and one pillowcase, which the inmates can exchange every Sunday. Dkt. No.

117 at ¶59. Inmates can exchange their blankets twice per year—a “one-for-

one” exchange where the inmate can receive up to two blankets. Id. at ¶60. The

institution allows inmates to exchange their linens or blankets more frequently

if they have a restriction from the Special Needs Committee and/or health

services. Id. at ¶61. Security staff are authorized to do more frequent linen or

blanket exchanges only if there is a medical restriction. Id.

      Medical restrictions are stored in a binder that is in the sergeant’s office.

Id. at ¶63. The information is also in the WICS computer program. Id. The

binder and WICS contain the medical restrictions for all inmates in RHU. Id.

      When an inmate with a medical restriction needs a linen or blanket

exchange, it is the inmate’s responsibility to contact security staff, who check

the binder to confirm the inmate has a restriction. Id. at ¶64. If there is no

                                        10
restriction noted in the binder, security staff instruct the inmate to contact the

Special Needs Committee or health services. Id. at ¶65. Under those

circumstances, policy does not permit security staff to exchange an inmate’s

linen. Id. Nevertheless, according to the defendants, if an inmate shows them

that his linen or blankets are soiled, they given him fresh linen and blankets

“as needed.” Id. at ¶66. The defendants explain that, if an inmate has soiled

linens or blankets, it jeopardizes the health and safety of everyone on the

unit—inmates and staff. Id. at ¶67.

      The plaintiff asserts that on December 9, 2014, while at the showers, he

asked Bleiler for clean linen. Dkt. No. 117 at ¶¶73-74; Dkt. No. 113 at ¶¶73,

74. The defendants don’t appear to dispute this, but argue that because this

conversation took place at the showers, Bleiler could not see the plaintiff’s

linens. Dkt. No. 117 at ¶74. The plaintiff alleged in his amended complaint that

two days later, on December 11, 2014, he again awoke to soiled sheets,

underwear and blanket. Dkt. No. 28 at ¶41. He told Marwitz, id. at ¶42; Dkt.

No. 60 at ¶5 (identifying Marwitz as the officer involved in this incident). The

plaintiff asserts that Marwitz told him that because there was no longer an

approved special needs slip, Marwitz could not replace the soiled linens. Dkt.

No. 113 at ¶76.

      On that same date—December 11, 2014—Price and Schmidt were

working in the control center. Dkt. No. 117 at ¶¶77. The plaintiff alleged in the

amended complaint that he pushed his emergency button and “asked the . . .

officer working in the segregation bubble on first shift to please call H.S.U.

                                        11
because the PLAINTIFF was being forced to eat, sleep and sit in urine.” Dkt.

No. 28 at ¶42. He later identified Price and Schmidt as the officers involved in

this incident. Dkt. No. 60 at ¶6. The defendants assert that there is no record

of the plaintiff calling the control center to complain about his linens that day,

and that making such a request would have been inappropriate because soiled

linens are not a medical emergency. Id. at ¶¶79-80.

      The amended complaint indicated that the plaintiff finally received clean

linen from Moore on December 14, 2014, because it was linen exchange day,

but that Moore would not exchange his soiled blanket because only linen was

being exchanged that day. Dkt. No. 28 at ¶43; Dkt. No. 60 at ¶7. The plaintiff

had another incident between December 14 and December 17; he says that on

the 17th, he asked Beahm for clean linen and a diaper, but was told that there

were no diapers on the medical cart for the plaintiff and that “he no longer had

a medical need for such diapers, or linen.” Dkt. No. 28 at ¶44; Dkt. No. 60 at

¶8. The defendants argued that there were no diapers on the cart because the

plaintiff failed to properly reorder them. Dkt. No. 117 at ¶85.

      Although the plaintiff alleges that he notified health services several

times that he did not have his special needs items, the defendants allege that

the first time he specified that he was sleeping on urine-soiled linens was

December 17, 2014. Id. at ¶87. The plaintiff responds that he should not have

had to specifically state that he was soiling himself. Id. The plaintiff received

clean bedding and briefs that same day. Id. at ¶86.




                                        12
      D.     The Plaintiff’s Migraine Claim

      The plaintiff had an appointment with DeYoung on January 21, 2015, to

seek treatment for his headaches. Id. at ¶92. The plaintiff requested Excedrin

Migraine, but that prescription had lapsed because he had not refilled it since

July. Id. at ¶93. DeYoung noted that the plaintiff already was taking

gabapentin, so she ordered acetaminophen, thinking that the plaintiff could

treat his headaches by adding another medication that he could take with the

gabapentin or in between doses of gabapentin. Id. at ¶94. (The plaintiff says he

never got the acetaminophen. Id.) The plaintiff states that DeYoung told him

that she would consult with Manlove about what other medications would be

needed. Dkt. No. 113 at ¶95.

      A little more than two weeks later, on February 6, 2015, DeYoung saw

the plaintiff again to follow up on his headaches. Dkt. No. 117 at ¶96. The

defendants assert that the plaintiff told DeYoung that the acetaminophen was

not helping. Id. at ¶97. According to the plaintiff, DeYoung told him that she

had forgotten to talk to Manlove about prescribing other medications to treat

his migraines, dkt. no. 113 at ¶96, and he never got the acetaminophen, dkt.

no. 113 at ¶97.

      That same day, DeYoung spoke with Manlove, who orally prescribed

Nortriptyline, which can be used to treat and prevent headaches. Dkt. No. 117

at ¶98. Although DeYoung put the order in the Prescriber’s Orders, the order

“did not make it” onto the plaintiff’s Medication Profile. Id. at ¶99. As a result,

the medication room never received the order, id. at ¶100, which meant that

                                         13
Nortriptyline was never ordered from the pharmacy or delivered to the plaintiff,

id. at ¶101.

        About a week later, on February 12, 2015, and again on March 17, 2015,

DeYoung had appointments with the plaintiff. Id. at ¶108. The defendants

assert that the plaintiff did not complaint about not receiving the Nortriptyline

at either appointment, dkt. no. 117 at ¶108; according to the plaintiff, he did

not know that Manlove had ordered Nortriptyline, so he asked DeYoung if

anything was being done about getting him medication for his migraines, dkt.

no. 113 at ¶108. The plaintiff asserts that DeYoung told him that he had

another surgery coming up that would hopefully cure the migraines. Id. The

plaintiff also asserts that, on February 15, 2015, he asked Schrubbe if

DeYoung had talked to the doctor about medication for his migraines. Id. at

¶106.

        The plaintiff concedes that he saw other health care providers between

February and May 2015, but he asserts that he did not know that Manlove had

prescribed Nortriptyline. Id. at ¶109. The plaintiff further concedes that he was

taking other pain medications during that time for his back condition, but he

explains that they did not prevent his migraines from occurring nor did they

help with the pain from his migraines. Id. at ¶¶110-111.

        According to the defendants, inmates are told that, if their medications

do not arrive within seven to ten days, they should contact health services to

notify them of the delay. Dkt. No. 117 at ¶103. The plaintiff explains that he




                                        14
did not know that Manlove had prescribed Nortriptyline, so he did not know

there was a delay in it being delivered. Dkt. No. 113 at ¶103.

      On May 9, 2015, more than three months after Manlove orally prescribed

Nortriptyline, the plaintiff received a response to an inmate complaint he had

filed. Id. at ¶105. The response indicated that Manlove had prescribed

medication to address his migraines, but no one had ordered the medication.

Id. That same day, the plaintiff sent a health services request to HSU,

complaining that he had not received the medication. Dkt. No. 117 at ¶105.

Health services received the request the next day and sent an order to the

medication room on May 11, 2014. Id. at ¶¶105-106. The defendants assert

that May 11, 2015 was the first time the medication room became aware that

an order for Nortriptyline existed for the plaintiff. Id. at ¶105. The plaintiff

received his first dosage of Nortriptyline on May 15, 2015. Id. at ¶107.

II.   DISCUSSION

      A.     Legal Standard

      “The court shall grant summary judgment if the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986); Celotex Corp. v. Catrett, 477 U.S. 317,

324 (1986); Ames v. Home Depot U.S.A., Inc., 629 F.3d 665, 668 (7th Cir.

2011). “Material facts” are those under the applicable substantive law that

“might affect the outcome of the suit.” Anderson, 477 U.S. at 248. A dispute




                                         15
over a “material fact” is “genuine” if “the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Id.

      A party asserting that a fact cannot be disputed or is genuinely disputed

must support the assertion by:

           (A) citing to particular parts of materials in the record,
           including depositions, documents, electronically stored
           information, affidavits or declarations, stipulations (including
           those made for purposes of the motion only), admissions,
           interrogatory answers, or other materials; or

           (B) showing that the materials cited do not establish the
           absence or presence of a genuine dispute, or that an adverse
           party cannot produce admissible evidence to support the fact.

Fed. R. Civ. P. 56(c)(1). “An affidavit or declaration used to support or oppose a

motion must be made on personal knowledge, set out facts that would be

admissible in evidence, and show that the affiant or declarant is competent to

testify on the matters stated.” Fed. R. Civ. P. 56(c)(4).

      B.      The Plaintiff’s Voluntary Dismissals

      In his brief opposing the defendants’ motion for summary judgment, the

plaintiff agreed with the defendants that the court should dismiss his claims

against Al-Rahrawy and Westphal in connection with his allegations that they

failed to order the plaintiff’s migraine medication, because neither of them were

aware that Manlove had orally prescribed the medication. Dkt. No. 111 at 20.

Second, the plaintiff agrees that the court should dismiss his state law claims

against Manlove for medical malpractice, id. at 25, and should dismiss his

state-law negligence claims against Al-Rahrawy and Westphal because he did

not comply with Wis. Stat. §893.82 to file a notice of claim with the Attorney

                                         16
General, id. at 26. The plaintiff acknowledges that Manlove did not know about

the cancellation of the elevator pass or the denial of the plaintiff’s special needs

items, and he concedes that he did not name Al-Rahrawy and Westphal in the

statutorily required Notice of Claim.

      The court will grant summary in favor of these defendants on these

claims.

      C.    The Plaintiff’s Elevator Pass Claim against Manlove, Schrubbe and
            DeYoung

      The court allowed the plaintiff to proceed on a claim that Manlove,

Schrubbe and DeYoung were deliberately indifferent to his serious medical

need “based on their failures to enforce compliance with his elevator pass while

he was in segregation . . . .” Dkt. No. 27 at 8. The court will grant summary

judgment in favor of all three defendants on this claim.

            1.     DeYoung

      While it appears that DeYoung, a registered nurse, signed a form relating

to the elevator pass, dkt. no. 105 at ¶6, it was the special needs committee that

decided whether an inmate required a pass, dkt. no. 117 at ¶9. DeYoung was

not on that committee, dkt. no. 105 at ¶6; Schrubbe was, dkt. no. 117 at ¶21.

DeYoung neither approved nor discontinued the plaintiff’s elevator pass. Dkt.

No. 105 at ¶6. Schrubbe attests to the fact that she was the one who

discontinued his pass. Dkt. No. 104 at ¶40. “To state a claim for individual

liability under section 1983, a plaintiff must allege that the defendant was

‘personally responsible for the deprivation of a constitution right’ because ‘[s]he

directed the conduct causing the constitutional violation, or it occurred with
                                        17
[her] knowledge or consent.” Blossom v. Dart, 64 F. Supp. 3d 1158, 1162 (N.D.

Ill. 2014) (quoting Sanville v. McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001)).

DeYoung was not personally responsible for the cancelation of the plaintiff’s

elevator pass, and the court will dismiss this claim against her.

             2.    Manlove

      The facts do not indicate that Manlove had any involvement in the issues

surrounding the elevator pass. Manlove himself indicates that he did know

until the plaintiff filed the lawsuit that the plaintiff was alleging that that he

was involved. Dkt. No. 100 at ¶8. Manlove was not a member of the special

needs committee, and he attests that that committee did not reach out to him

about their decisions regarding the elevator pass. Id. at ¶¶9-10. Again, because

Manlove was not personally involved in discontinuing the plaintiff’s elevator

pass, the court will dismiss this claim against Manlove.

             3.    Schrubbe

      “Prison officials violate the Eighth Amendment’s proscription against

cruel and unusual punishment when their conduct demonstrates ‘deliberate

indifference to serious medical needs of prisoners.’” Gutierrez v. Peters, 111

F.3d 1364, 1369 (7th Cir. 1997) (citations omitted). This standard contains

both an objective element—that the medical needs be sufficiently serious—and

a subjective element—that the officials act with a sufficiently culpable state of

mind. Id. To survive summary judgment the plaintiff must set forth sufficient

evidence that a jury could reasonably conclude that he has proven each

element of the standard.

                                         18
      The defendants argue that the plaintiff has not identified a genuine

dispute as to a material question of fact on either prong. Regarding the

objective prong, the defendants argue that the plaintiff has provided no medical

evidence to support his assertion that he had a medical need for an elevator

pass. Regarding the subjective prong, the defendants argue that Schrubbe was

not deliberately indifferent to the plaintiff’s medical needs; she exercised her

medical judgment in deciding that the plaintiff did not require an elevator pass

while in RHU. The plaintiff responds that the off-site specialist’s

recommendation that the plaintiff be housed on a lower tier “until further

notice” is evidence that he was physically incapable of handling even the

limited number of stairs in RHU.

      The question of whether the plaintiff had a medical need for an elevator

pass is not as clear as either party insists. In August 2014, the off-site

specialist said that he was downgrading the plaintiff’s tier level “to assist him

with some of his [activities of daily living] requirements.” Dkt. No. 100-1 at 258.

When the specialist made that recommendation on August 1, 2014, the

plaintiff was in general population, where there were many stairs, and he had

recently suffered trauma to his back from falling down some stairs. The

specialist noted that, “at this point, my plain is to manage him conservatively,

see how his symptoms go . . . .” Id. It appears that the plaintiff was issued the

elevator pass in October 2014 to address two medical issues: 1) the plaintiff’s

back condition, which made it physically difficult for him to navigate stairs;




                                        19
and 2) his vertigo, which could make it dangerous for the plaintiff to navigate

stairs on his own.

      The specialist saw the plaintiff again on November 7, 2014, a month or

so after the plaintiff received the elevator pass. Dkt. No. 100-1 at 251. In his

notes summarizing the examination, the specialist noted, “[The plaintiff] is in

no acute distress, arises easily from the chair, and ambulates freely about the

room. He has difficulty with heel and toe walking secondary to pain. Lower

extremity motor exam demonstrates 5 out of 5 strength throughout.” Id. The

specialist’s plan included a steroid injection and adjusting the plaintiff’s

medication. He did not mention the lower-tier restriction he’d ordered in

August.

      Schrubbe says that one of the reasons she discontinued the elevator

pass was because the off-site specialist didn’t mention it in his November 7,

2014 report. The plaintiff insists that the off-site specialist’s August order

required him to have a low-tier restriction until further notice, and that the fact

that the specialist did not explicitly cancel that order in his November 7 report

means the order was still in effect. Both parties are drawing inferences from

the reports; the specialist did not say clearly one way or the other how long he

intended the low-tier restriction to last. It is also hard to tell from the off-site

specialist’s language in the August 1 report whether he felt that the plaintiff

was physically incapable of using stairs. He did not say as much; he simply

said that he was ordering a lower-tier restriction to help the plaintiff with his




                                          20
activities of daily living. One could—as the parties have done—draw

conclusions either way.

      But even if the plaintiff had a medical need for an elevator pass in

August and October, of 2014, the plaintiff has presented no evidence to

support his claim that Schrubbe was deliberately indifferent to that need when

she canceled the pass while the plaintiff was in the restrictive housing unit.

Prison medical officials are “free to make [their] own, independent medical

determination as to the necessity of certain treatments [], so long as the

determination is based on the [prison official’s] professional judgment and does

not go against accepted professional standards.” Holloway v. Delaware Cty.

Sheriff, 700 F.3d 1063, 1074 (7th Cir. 2012). Schrubbe has provided four

reasons why she decided the plaintiff did not need an elevator pass while in

RHU, only one of which has to do with her reading of the off-site specialist’s

November 7 report. She also relied on the advice of the advanced care providers

in the HSU, who indicated that the plaintiff had been seen navigating stairs

while he was in general population. Whether that fact is true or not is not

relevant to the question of whether Schrubbe had reason to believe that the

plaintiff could manage stairs. She also based her decision on the fact that there

were far fewer stairs in the RHU than there had been in general population—a

fact that the plaintiff does not dispute. Because there were so many stairs in

general population, it is reasonable for Schrubbe to have thought that the low-

tier restriction he needed while housed there would not be necessary in a

housing unit with far fewer stairs. Finally, she relied on the fact that in the

                                        21
restricted housing unit, inmates did not go from place to place without an

escort. She reasoned that if the plaintiff did have an issue on stairs while he

was in that unit, there would be someone there to keep him from falling.

      The plaintiff disagrees with Schrubbe’s reasoning—he says he didn’t go

to a lot of the places in general population that required use of the stairs, and

that he’d had an escort once before who’d allowed him to fall down the stairs—

but he does not allege that Schrubbe knew these things. Further, his

disagreement with Schrubbe’s medical judgment is not “enough to prove

deliberate indifference in violation of the Eighth Amendment.” Berry v.

Peterman, 604 F.ed 435, 441 (7th Cir. 2010) (citations omitted). When a

medical professional exercises her judgment, “liability may be imposed only

when the decision by the professional is such a substantial departure from

accepted professional judgment, practice, or standards as to demonstrate that

the person responsible did not base the decision on such a judgment.” Estate

of Cole by Pardue v. Fromm, 94 F.3d 254, 263 (7th Cir. 1996) (citations

omitted). The plaintiff presents no evidence from which a reasonable jury could

conclude that Schrubbe’s decision was such a substantial departure from the

accepted standards of medical judgment or practice that Schrubbe did not base

her decision on that judgment. The court will grant summary judgment in favor

of Schrubbe on this claim.

      D.    The Plaintiff’s Special Needs Items Claims against Manlove, Shrubbe
            and DeYoung

      The court also allowed the plaintiff to proceed on a deliberate indifference

claim against Manlove, Schrubbe and Deyoung based on his allegations that
                                        22
they failed to update his special needs slip before it expired, and thus were

deliberately indifferent to his need for clean linens, blankets and briefs.

      “A plaintiff bringing a civil rights action must prove that the defendant

personally participated in or caused the unconstitutional actions . . . .

Deliberate indifference requires that the corrections officer must have ‘actual

knowledge’ of the risk.” Grieveson v. Anderson, 538 F.3d 763, 776 (7th Cir.

2008) (citations omitted).

       The plaintiff states that he told Manlove on November 21, 2014 that his

restrictions were about to expire; he notified DeYoung on December 5, 2014

that his restrictions were set to expire that day; and he notified Schrubbe on

December 17, 2014 that his restrictions had expired nearly two weeks earlier.

Schrubbe updated the plaintiff’s restrictions the same day she learned they

had expired. The plaintiff also asserts that he wrote to health services on

December 5 and 14, 2014 to notify them that his restrictions had not been

updated, but he does not provide any evidence showing that Manlove, DeYoung

or Schrubbe read either of those requests.

            1.     DeYoung

      DeYoung reiterates that she wasn’t on the special needs committee, the

body responsible for approving requests like special linen needs. Dkt. No. 105

at ¶12. She emphasizes that it was the plaintiff’s responsibility to notify that

committee a month before any special needs restriction expired. Id. at ¶16.

More to the point, however, DeYoung points out that the records indicate that

on December 5, 2014, she did renew the linen exchange request, as the

                                        23
plaintiff had asked her to do. Id. at ¶20. The defendants included that record,

dkt. no. 100-1 at 146; it is a Medical Restrictions/Special Needs form dated

December 5, 2014 and signed by DeYoung. Under the section marked

“Offender to Have in His/Her Possession the Following Items/To Remain at

Facility,” DeYoung marked the box for “Other,” and wrote, “May request linen

change as needed.” Id. Under the “start” date, she wrote December 5, 2014;

under the “stop” date, she wrote March 5, 2015. Id. DeYoung says she either

would have hand-delivered the form to the RSU, or put it in inter-office mail.

Dkt. No. 105 at ¶21. She concedes that it is possible that the form somehow

didn’t make it into the RSU binder; that wasn’t her job, and she says if it didn’t

make it into the binder, it was a mistake. Id. at ¶22.

      The plaintiff accuses DeYoung of lying, but an unsupported allegation is

not sufficient to create a genuine dispute as to an issue of material fact

sufficient to default summary judgment. The court will grant summary

judgment in favor of DeYoung on this claim.

            2.     Manlove

      While the plaintiff says that on November 21, 2014 he notified Manlove

in person that he needed additional linens, the record does not contain

evidence to support that claim. The medical records have an entry for

November 21, 2014—that entry talks about the fact that the UW spine clinic

saw the plaintiff, the fact that the plaintiff was wondering why his eye

appointment was canceled, it mentions “lumbar spine stenosis,” and says that

an ESI will be ordered. Dkt. No. 100-1 at 17. It makes no mention of linens

                                        24
that the court can see. There is a prescriber’s order dated November 21, 2014;

the prescriber’s signature starts with the letter “M,” so perhaps Manlove was

the prescriber. Id. at 38. The order says only to schedule the plaintiff for an L-

4-5 epidural steroid injection as recommended by the University of Wisconsin;

again, there is no mention of linens. Id.

      Like DeYoung, Manlove points out that he was not on the special needs

committee, and that committee would have handled the extension of the

September 5, 2014 linen restriction. Dkt. No. 100 at ¶9. He concedes that he

had an appointment with the plaintiff on November 21, 2014, but says that the

plaintiff did not bring up the linen exchange at that appointment. Id. at ¶¶16-

17. Manlove does not dispute, however, that if the plaintiff had raised the issue

with him, he had the power to write an order for the linen exchange, which the

special needs committee could have decided on at its next meeting. Id. at ¶12.

      There is a factual dispute as to whether the plaintiff did or did not tell

Manlove on November 21, 2014 that he needed the linen exchange restriction

renewed. The fact-finder—the jury—would need to determine whose version of

events was more credible—Manlove’s or the plaintiff’s. The court will deny

Manlove’s motion for summary judgment on this issue.

            3.     Schrubbe

      The plaintiff does not allege that he notified Schrubbe prior to the linen

exchange restriction expiring. His argument is more that she should have

known that he was soiling his linens. Schrubbe indicates that she did not

become aware that the plaintiff had been complaining about the linen exchange

                                        25
until December 17, 2014—two weeks after the restriction had expired—and on

that date, someone (there appears to be a word missing from Schrubbe’s

declaration) approved clean bedding as needed. Dkt. No. 104 at ¶¶52-53. Even

if true, the plaintiff’s allegation that Shrubbe should have known he was soiling

his linens because it was general knowledge does not mean that Shrubbe knew

that his linen exchange restriction was due to expire on December 5, 2014. The

whole reason that inmates have to make their restriction requests to the

special needs committee is because, with 1,200 inmates in the facility, it is

impossible for staff to remember when each inmate’s restrictions are to expire.

Id. at ¶16. It is undisputed that Shrubbe did not find out that the plaintiff’s

linen restriction had expired until two weeks later, at which time the restriction

was renewed. No reasonable jury could conclude that Schrubbe allowed the

plaintiff’s linen exchange restriction to expire. The court will grant summary

judgment in favor of Schrubbe on this clam.

      E.    The Plaintiff’s Conditions of Confinement Claim against Bleiler,
            Marwitz, Moore, Beahm, Price and Schmidt

      The plaintiff asserts that, after his special needs restrictions expired, he

was unable to obtain clean clothes, linens and blankets after he urinated on

them as a result of his medical condition. To prevail on an Eighth Amendment

conditions of confinement claim, the plaintiff must show that the defendants

denied him “the minimal civilized measure of life’s necessities.” Gillis v.

Litscher, 468 F.3d 488, 491 (7th Cir. 2006). A defendant may be held liable

under this standard only if he knew the inmate faced a substantial risk of



                                        26
serious harm and that he disregarded that risk by failing to take reasonable

steps to address it. Id.

      The defendants first argue that they are entitled to summary judgment

on this claim because requiring an adult to sleep on urine-soaked sheets and

blankets for nearly a week is not objectively serious enough to give rise to a

constitutional claim. The defendants rely on DeSpain v. Uphhoff, 264 F.3d 965,

974 (10th Cir. 2001), for the proposition that the “circumstances, nature, and

duration” of the condition must be analyzed to determine whether they were

sufficiently serious. That case holds that “[i]n general, the severity and duration

of deprivations are inversely proportional, so that minor deprivations suffered

for short periods would not rise to an Eighth Amendment violation, while

‘substantial deprivations of shelter, food, drinking water, and sanitation’ may

meet the standard despite a shorter duration.” Id.

      The defendants’ choice of this case to support their argument for

summary judgment is curious. First, the defendants fail to mention that the

Tenth Circuit went on to note that “exposure to human waste carries particular

weight in the conditions calculus.” Id. This is because “[e]xposure to human

waste, like few other conditions of confinement, evokes both the health

concerns emphasized in Farmer [v. Brennan, 511 U.S. 825 (1994)] and the more

general standards of dignity embodied in the Eighth Amendment.” Id. In fact,

the Seventh Circuit has cited the DeSpain decision for the proposition that

“exposure to human waste, even for 36 hours, would constitute sufficiently

serious deprivation to violate Eighth Amendment.” Vinning-El v. Long, 482

                                        27
F.3d 923, 924 (7th Cir. 2007). See also, Wheeler v. Walker, 303 Fed. App’x 365,

368 (7th Cir. 2008) (citing DeSpain as having “expressed specific concern about

exposure to human waste for periods as short as 36 hours”). The Seventh

Circuit seems to view the DeSpain decision much differently than do the

defendants.

      The Seventh Circuit reversed a grant of summary judgment in a case

where a prisoner claims that for two weeks, prison guards “ignored his

requests for cleaning supplies while he was exposed to a combination of heavy

roach-infestation, filth, and human waste.” Wheeler, 303 Fed. App’x at 368. It

has held that allegations of “unhygienic conditions, when combined with the

jail’s failure to provide detainees with a way to clean for themselves with

running water or other supplies,” states a claim for relief based on

unconstitutional conditions of confinement. Budd v. Motley, 711 F.3d 804, 843

(7th Cir. 2013).

      The Seventh Circuit also has found unconstitutional conditions of

confinement in other situations where a prisoner was exposed to human waste

for shorter periods. For example, in Johnson v. Pelker, the court said that it

was “unable to conclude with certainty that placing a prisoner in a cell for

three days without running water and in which feces are smeared on the walls

while ignoring his requests for cleaning supplies and for the water to be turned

on fall with in the ‘civilized standards, humanity, and decency’ recognized in

this circuit.” Johnson v. Pelker, 891 F.2d 136, 139 (7th Cir. 1989).




                                        28
      It is true that courts do not view an allegation of an unsanitary condition

in a vacuum; courts also consider the length of time the plaintiff was exposed,

the issue of whether the plaintiff himself caused the condition, the plaintiff’s

ability to address the condition himself, and other factors. For example, at the

screening stage, Judge Stadtmueller found that “sleeping on a filthy, urine-

soaked mattress on the floor, and being forced to do so each night despite

being bitten by bugs coming out of a floor drain, suffices to state a claim under

the Eighth Amendment based on conditions of confinement.” Osborne v. Wis.

Dep’t of Corr., Case No. 17-cv-754, 2017 WL 2880545 at *3 (E.D. Wis. July 6,

2017) (citations omitted). At summary judgment, the plaintiff was not able to

support his claim that his cellmate had caused his mattress to be soaked with

urine, and Judge Stadtmueller found that the plaintiff could have moved his

mattress away from the urinating cellmate. Osborne v. Meisner, Case No. 17-

cv-754, 2018 WL 1953926 at *6 (E.D. Wis. April 25, 2018). Judge Stadtmueller

also found that because the plaintiff was exposed to the “unpleasant”

conditions (a bug infestation, a rash, sharing a cell with a shower and a

urinating cellmate) for only a week and a half, his claim did not trigger

constitutional protections. Id. at *7.

      On the other hand, Judge Peterson concluded that a plaintiff’s claim that

he did not have a functioning toilet survived summary judgment, despite the

defendants’ argument that the “inconvenience” was “temporary.” Linsey v.

Esser, Case No. 14-cv-357, 2015 WL 5032659 at *4 (Aug. 25, 2015). While

conceding that the plaintiff’s allegations did not involve conditions as extreme

                                         29
as those in Vinning-El or Johnson, Judge Peterson observed that a jury could

view the evidence and conclude that the conditions the plaintiff suffered were

constitutionally inadequate. Id.

      The defendants undermine their own argument that allegedly minimal

exposure to human waste does not pose a significant risk to health and safety

and therefore is not objectively serious enough. They assert that, “[I]f an inmate

were to show Defendants that they had soiled either their linens or a blanket,

Defendants would give him fresh linens and a blanket as needed [because] [i]f

an inmate has soiled linens or a blanket, it puts their own safety and health in

jeopardy being on the unit.” Dkt. No. 117 at ¶¶66-67. This argument implicitly

acknowledges what the DeSpain court held—and what the Seventh Circuit has

noted—that even limited exposure to human waste can constitute an

unconstitutional condition of confinement.

      The defendants also argue that the plaintiff’s exposure to urine-soiled

linens and blankets over the course of a week is not objectively serious enough

because he could have washed his linens and blankets in his cell sink.

According to the plaintiff, however, the sinks in restricted housing cells are no

bigger than a cereal bowl, making washing linens and blankets unworkable.

Dkt. No. 111 at 23.

      The court concludes that the plaintiff has identified a genuine dispute of

material fact as to whether sleeping in urine-soiled linens and blankets for a

week was an objectively serious condition of confinement.




                                        30
      As to the subjective prong, the defendants argue that the evidence

establishes that they were not deliberately indifferent to the plaintiff’s

conditions of confinement. Defendants Bleiler, Marwitz, Price, Schmidt and

Moore assert that they did not “know” that the plaintiff’s linens and blankets

had been soiled because they never actually saw them. The defendants explain

that the plaintiff only told them about his soiled linens and blankets—he never

showed them the soiled linens and blankets. They argue that they are under no

obligation to take an inmate at his word, especially given that many inmates lie

in order to manipulate the officers. The plaintiff responds that his special

restriction orders had been in place for a significant time and that each of

these defendants was aware of his incontinence issues, so all of them had little

reason to doubt his claims about his soiled linens and blanket.

      The court concludes that a dispute of material fact exists as to whether

the defendants were aware of the health and safety risk the plaintiff faced. The

court notes that the defendants cannot avoid liability for deliberate difference

by sticking their heads in the sand. See e.g., Farmer, 511 U.S. at 843 n.8.

Although the defendants did not have to take the plaintiff at his word that he

was sleeping on urine-soiled linens and blankets, given their knowledge of the

plaintiff’s incontinence issues, a jury could reasonably conclude that they

should have confirmed whether the plaintiff’s statements about his linens and

blanket were true and needed to be addressed. Id.

      Nor are the defendants entitled to summary judgment based on their

argument that policy prohibited them from providing the plaintiff with the

                                         31
items he requested. The defendants undermine this argument by noting that,

“to the extent that any of the security Defendants saw that [the plaintiff’s]

linens or blankets actually had urine on them, each would have provided him

with a clean set not only for [the plaintiff’s] safety and health, but for their own

safety and health, as well as the safety and health of their co-workers and

other inmates.” Dkt. No. 118 at 6.

      The defendants cannot have it both ways—they cannot assert that if only

they had known, they would have handed out clean linens while also asserting

that policy prohibited them from handing out clean linens without exception. A

jury could reasonably conclude that the policy the defendants cite did not

prevent them from supplying the plaintiff with the items he requested. Even if

policy did prohibit the defendants from exchanging the plaintiff’s linens or

providing him with items he requested, the Constitution trumps institution

policy. Individuals are not free to violate an inmate’s constitutional rights

simply because a policy suggests it is permissible to do so.

      Specifically regarding Bleiler: the plaintiff says that on December 9, 2014

while in the shower, he told Bleiler that he was sleeping in soiled sheets. The

court has rejected Bleiler’s claim that because he didn’t actually see the sheets

and blanket himself, he didn’t “know” that the plaintiff needed a linen

exchange.

      As to Marwitz: in the amended complaint, the plaintiff alleged that on

December 11, 2014, he’d awakened to soiled sheets, and had pushed the

medical emergency button and asked the officer working “in the segregation

                                         32
bubble on the first shift,” to call the HSU because the plaintiff “was being

forced to eat, sleep and sit in urine.” Dkt. No. 28 at ¶42; Dkt. No. 60 at ¶5

(identifying the John Doe officer involved in the incident as Marwitz). In his

declaration, the plaintiff stated that “Marwitz was on the range during

medication hand out, and that was when he told the plaintiff that there was no

longer an approved special needs slip so therefore he could not replace the

soiled linens. Plaintiff the[n] pushed the medical emergency button and spoke

with Schmidt . . . .” Dkt. No. 113 at ¶76. The defendants argue that “[p]laintiff

cannot now change his story for the purpose of creating a dispute of fact.” Dkt.

No. 117 at ¶76. The defendants put much stock in a minor inconsistency—if it

is even an inconsistency. The plaintiff has consistently asserted that he had a

conversation with Marwitz. Inconsistencies about when or how that

conversation occurred eventually may be relevant to the plaintiff’s credibility,

but they do not require that the court disregard the plaintiff’s statements on

summary judgment, especially because the plaintiff has not had an

opportunity to explain the inconsistencies. See Bank of Ill. v. Allied Signal

Safety Restraint Sys., 75 F.3d 1162, 1168-70 (7th Cir. 1996).

      As to Price and Schmidt: the plaintiff says he pushed the emergency

button on December 11, 2014 and told the officers in the bubble that he

needed linens. Schmidt and Price respond that there is no record of the

plaintiff pushing the button. This is a factual dispute, to be resolved by a jury.

      As to Moore: the plaintiff says that on December 14, 2014, Moore did give

him clean linen, because it was linen exchange day, but refused to give the

                                        33
plaintiff a clean blanket because the only items being exchanged that day were

linens. The court already has rejected this policy defense (if that is what it is).

      Because a genuine dispute of material fact exists on both the objective

and subjective prongs of the deliberate indifference standard, defendants

Bleiler, Marwitz, Price, Schmidt and Moore are not entitled to summary

judgment on the plaintiff’s conditions of confinement claim.

      Nor are these defendants entitled to qualified immunity on this claim.

The defendants argue that there is no case on point that would have warned

these defendants that they would violate the plaintiff’s constitutional rights if

they followed the institution’s policies, which did not allow them to hand out

linens and blankets without a special restriction on file. They also argue that

there is no case on point that demonstrates that they would have known that

they were violating the plaintiff’s rights by refusing to provide him clean linens

and blankets when they did not have actual knowledge that his linen and

blanket were soiled.

      The defendants’ qualified immunity argument sets up a false premise.

The institution policy is not why they refused to provide the plaintiff with the

requested items. They refused to provide him with the requested items because

they did not follow up when he told them that he needed the items. Their

failure to confirm or investigate the plaintiff’s representations does not shield

them from liability. These defendants are not entitled to qualified immunity.

      The court will grant summary judgment in favor of Beahm. According to

the evidence, the plaintiff notified Beahm on December 17 that he needed clean

                                         34
linens and an adult diaper; he received those items later that day. Dkt. No. 117

at ¶¶84-86. Although Beahm did not provide the plaintiff with the requested

items immediately (indicating that there were no diapers on the medical cart for

the plaintiff, and that he no longer had a restriction), the plaintiff was not

harmed by the delay because he did not have to sleep on or wear the urine-

soiled items before he received replacement items. Because the plaintiff was not

exposed to any harm in the few hours between the plaintiff’s request and the

plaintiff receiving the requested items, Beahm is entitled to summary

judgment.

         F. The Plaintiff’s Migraine Claim against DeYoung

      The court allowed the plaintiff to proceed on a claim against DeYoung,

based on his allegations that she delayed ordering medication for his

migraines. Dkt. No. 27 at 8. DeYoung explains that, on January 21, 2015, she

had an appointment with the plaintiff to discuss treatments for his migraines.

Dkt. No. 105 at ¶28. This is when she added acetaminophen to the medication

he already was taking (gabapentin). Id. She saw him again, about two weeks

later, on February 6, 2015. Id. at ¶30. When the plaintiff told DeYoung that the

acetaminophen hadn’t helped, she discussed the plaintiff’s migraines with

Manlove, who orally prescribed Nortriptyline, which is a medication that both

prevents and treats migraines. Id. DeYoung says that she placed the order in

the Prescriber’s Orders, but that the order “did not make it into” the plaintiff’s

medication profile, so the medication room did not order the medication from

the pharmacy. Id. DeYoung says that this was a mistake, stating, “I am

                                        35
human, and I do make mistakes.” Id. at ¶31. The order for the Nortriptyline

was placed on May 10, 2015, months later.

      DeYoung argues that she was not deliberately indifferent to the plaintiff’s

serious medical conditions—she made a mistake, and making a mistake does

not violate the Constitution. Generally, this is true. But there are other facts

that create a genuine dispute as to whether the delay in the plaintiff receiving

his medication was due to a mistake or was a result of deliberate indifference.

      The plaintiff acknowledges that at his first appointment with DeYoung on

January 21, 2015, she told him that she would check with Manlove (his

primary physician) “about what kind of medication would be needed.” Dkt. No.

113 at ¶95. The plaintiff declares that when he went back to DeYoung on

February 6, however, she told the plaintiff that she had forgotten to ask

Manlove about recommendations for other medications. Id. at ¶96. The medical

records seem to support this. The chart notes from February 6, 2015 indicate

that the plaintiff told DeYoung that the acetaminophen was ineffective, then

states, “[d]is HA [headache] issue w/Dr. Manlove Nortriptyline order rec’d.”

Dkt. No. 100-1 at 15. The prescriber’s orders show that on February 6, 2015,

Manlove prescribed 25 mg. of Nortriptyline by mouth for three months. Id. at

35. So the plaintiff saw DeYoung, then DeYoung saw Manlove, then Manlove

prescribed the Nortriptyline—after the plaintiff’s appointment with DeYoung.

      This fact is relevant to defendants’ argument that inmates are supposed

to tell staff if they aren’t getting their prescribed medication, and that the

plaintiff never told anyone that he wasn’t getting the Nortriptyline. The plaintiff

                                         36
explains that he met with DeYoung two more times, on February 12 and March

17, 2015. Dkt. No. 113 at ¶108. DeYoung does not dispute this. Dkt. No. 105

at ¶36. According to the plaintiff, at these appointments, he asked DeYoung if

anything was being done about getting medication for his migraines. Dkt. No.

113 at ¶108. The plaintiff states that she told him to wait for his upcoming

surgery, which hopefully would help. Id.

      DeYoung does not address the plaintiff’s claim that he asked her—

twice—about headache medication. Rather, she focuses on the fact that the

plaintiff did not notify her or other staff that he was not getting the

Nortriptyline—she says that if he had told her he wasn’t getting it, she would

have ordered it for him, dkt. no. 105 at ¶32; she says that the plaintiff did not

state in any of his HSU requests that he wasn’t getting the Nortriptyline, id. at

¶33; she says that he did not tell her at the appointments on February 12 and

March 17 that he was not getting the Nortriptyline, id. at ¶36; and she says

that he never complained to other members of the HSU staff that he was not

getting the Nortriptyline, id. at ¶37. The problem with DeYoung’s arguments is

that they assume that the plaintiff knew that Manlove had placed an order for

Nortriptyline on February 6, 2015. There is nothing in the record to indicate

that the plaintiff was aware of Manlove’s order, and the plaintiff says that he

did not find out about the prescription until May 8, 2015, when a response to

an inmate complaint informed him of it. Dkt. No. 113 at ¶105. Even DeYoung

does not state that she notified the plaintiff that Manlove had issued a

prescription for him.

                                         37
      The plaintiff’s claim that he asked DeYoung in February and March

about headache medication is uncontested. Yet it appears that DeYoung did

not tell him that Manlove had issued a prescription, and did not check to find

out why the plaintiff was not receiving the medication Manlove had prescribed.

A reasonable jury could look at these facts and conclude that DeYoung was

deliberately indifferent to the plaintiff’s migraine pain.

      DeYoung also says that that between February and May, the plaintiff was

taking other medication “that would assist with his headaches.” Dkt. No. 105

at ¶38. She says that the plaintiff’s gabapentin prescription was increased on

March 25, 2015 (more than a month and a half after the February 6, 2015

appointment); that he received Norco (a combination of hydrocodone and

acetaminophen) on April 3, 2015 (almost two months after the February 6

appointment); that he received Oxycodone and acetaminophen on April 7, 2015

(again, two months later); and that he received Naproxen on April 24, 105. Id.

at ¶39. DeYoung asserts that all of these medications “would have similar

headache relieving qualities as Nortriptyline.” Id.

      DeYoung does not address the fact that between February 6, 2015 and

March 25, 2015, the plaintiff did not have medication for the migraines, nor

does she does address the fact that twice during that period, the plaintiff says

that he asked her what was going on with his migraine medication.

      There is a genuine dispute as to whether DeYoung was deliberately

indifferent to the plaintiff’s medical need regarding his migraines, and the court

will deny summary judgment on that claim.

                                         38
      G.    The Plaintiff’s Medical Malpractice Claims against Schrubbe
            and DeYoung

      The court allowed the plaintiff to proceed on state-law malpractice claims

against Manlove, Schrubbe and DeYoung. Dkt. No. 27 at 9. As the court noted

above, the plaintiff agrees that the court should grant summary judgment as to

Manlove on this claim. Dkt. No. 111 at 25.

      The defendants argue that the court must dismiss the plaintiff’s

malpractice claims against Schrubbe and DeYoung as a matter of law because

neither is a “health care provider” covered by the state medical malpractice

statute. Dkt. No. 98 at 28. The defendants explain that Wis. Stat. §665 is the

exclusive remedy for medical malpractice claims in Wisconsin and that chapter

authorizes such actions only against “health care providers.” Id. The statute

defines health care providers, in part, as “physicians, nurse anesthetists,

partnerships of physicians and nurse anesthetists, nursing homes, and

corporations for the primary purpose of providing medical services of

physicians or nurse anesthetists.” Id. (citing Wis. Stat. §655.002(1)). The

defendants emphasize that the list does not include registered nurses

(DeYoung) or Health Service Managers (Schrubbe). Id.

      The plaintiff disagrees that Schrubbe and DeYoung are not health care

providers. Dkt. No. 111 at 24. He argues that they functioned as health care

providers because they made decisions that only a health care provider was

entitled to make. Id. He argues that the court should treat Schrubbe and

DeYoung as health care providers even if their official titles don’t appear in the

statute. The plaintiff does not cite any case law to support his argument.
                                        39
       Judge Conley in the Western District has rejected the defendants’

argument that Wis. Stat. §655 prohibits malpractice claims against people

whose jobs aren’t listed in that statute. Judge Conley pointed out in Carter v.

Griggs, Case No. 16-cv-252, 2018 WL 1902885 at *6 (W.D. Wis. Apr. 20, 2018)

that Chapter 655 is not the exclusive remedy for medical malpractice claims; it

is the exclusive remedy for malpractice claims against the health care providers

defined in the statute. Judge Conley found no authority “precluding a plaintiff

from pursing a common law medical malpractice claim against a state-

employed individual not covered by § 655.” Id. at 7. The question, then, is

whether the plaintiff has created genuine disputes as to whether Schrubbe and

DeYoung committed common-law medical malpractice.

      To prevail on a medical malpractice claim, the plaintiff must prove four

elements: (1) a breach of (2) a duty owed (3) that results in (4) harm to the

plaintiff. Carter, 2018 WL 1902885 at *6 (citing Paul v. Skemp, 242 Wis.2d

507, 520 (2001)). The plaintiff argues that Schrubbe and DeYoung committed

malpractice because they “failed to continue the plaintiffs elevator pass, that

was approved by a specialist . . . while the plaintiff was in restrictive housing

unit.” Dkt. No. 111 at 24. The court already has discussed the fact that the off-

site specialist’s order was not clear, so it is not clear that either Schrubbe or

DeYoung owed the plaintiff a duty to continue the elevator pass. Without a

duty, there can be no breach of duty, and no proof of malpractice.

      The plaintiff also claims that DeYoung committed malpractice for “failure

to provide medical treatment for the Plaintiffs migraine headaches.” Id. at 4.

                                        40
The plaintiff alleges that DeYoung “violated her work rules and responsibilities

as a medical professional” when she failed to put Manlove’s medication order in

the plaintiff’s medication profile, dkt. no. 113 at ¶99; this amounts to a

negligence claim. He also alleges that she failed to follow through on making

sure he received medication for his migraines, id. at ¶100; again, this amounts

to a negligence claim. “[N]egligence and medical malpractice claims require

proof of the same four elements . . . .” Carter, 2018 WL 1902885 at *6. The

plaintiff has demonstrated that DeYoung owed him a duty to get him the

medication Manlove had prescribed. He has demonstrated that she breached

that duty, by failing to put the order in his medical profile and failing to follow

upon his questions about migraine medication. He has alleged that he suffered

harm—at least a month and a half of migraine pain due to lack of targeted

medication. the same holds true for the plaintiff’s medical malpractice claim

against DeYoung. The court will deny DeYoung’s motion for summary

judgment as to the plaintiff’s common-law medical malpractice claim.

III.   SUMMARY

       The court will grant the defendants’ motion for summary judgment as to

defendants Schrubbe, Al-Tahrawy, Westphal and Beahm.

       The court will grant Manlove’s motion for summary judgment as to the

elevator pass claim and the common-law malpractice claim, but will deny the

motion as to the plaintiff’s claim that Manlove was deliberately indifferent to

his special need to have his linen exchange restriction extended.




                                         41
      The court will deny DeYoung’s motion for summary judgment as to the

plaintiff’s Eighth Amendment deliberate indifference claim and as to the

common-law medical malpractice claim.

      The court will deny the motion for summary judgment on the plaintiff’s

conditions-of-confinement claim against Bleiler, Marwitz, Price, Schmidt and

Moore.

IV.   MOTIONS TO APPOINT COUNSEL

      On September 4, 2018, the defendants filed a document entitled

“Defendants’ Supplemental Authority in Support of Defendants’ Motion for

Summary Judgment.” Dkt. No. 129. They reported that on August 20, 2018,

Judge Conley had granted the defendants’ motion for summary judgment in

Oswald v. Pollard, et al., Case No. 15-cv-291-wmc (W.D. Wis.). Id. at 1. This

document described the claims the plaintiff had raised in the case before Judge

Conley. Id. at 1-2. They informed this court that Judge Conley had ruled in

favor of the defendants in that case on a conditions of confinement claim, and

that he had found three of the defendants in that case protected by qualified

immunity. Id. at 2. They concluded by stating that based on Judge Conley’s

holding, “it would not be clear to someone in each of the Defendants’ positions

in this case that they would violate [the plaintiff’s] rights by their actions,” and

asserted that the defendants in the case before this court are entitled to

qualified immunity. Id.

      On September 19, 2018, the court received from the plaintiff a “request

for clarification, for appointment of counsel and further instructions about

                                         42
defendants supplemental authority motion for summary judgment.” Dkt. No.

131. The plaintiff asked the court to appoint him counsel for the “supplemental

authority” the defendants filed on September 4, 2018. Id. at 1. He also noted

that he’d moved to another institution, which meant that he no longer had the

assistance of “jailhouse” lawyers. Id. at 1. He said he did not understand how

“2 separate cases in 2 separate courts (districts) with different ‘legal arguments’

and situations can be ruled on using the same facts.” Id. at 2. He said he was

“confused and unsure what to do.” Id. at 3.

      On December 13, 2018, the court received a letter from the plaintiff,

reiterating his request that the court appoint a lawyer in this case and in

Oswald v. Manlove, et al., Case No. 17-cv-1437-pp (E.D. Wis.). Dkt. No. 133.

      The court will grant the plaintiff’s motions to the extent that they ask the

court to appoint a lawyer to represent him in this case. Because the plaintiff

has claims that have survived summary judgment, the court agrees that he will

need help navigating the next steps in the litigation process. The court will

recruit counsel to represent the plaintiff in this case. Once the court has found

an attorney willing to represent the plaintiff, the court will provide the plaintiff

with an agreement, which he can sign if he agrees to accept representation

under the conditions the court provides. Once counsel is on board, the court

will set up a scheduling conference with the lawyers, to discuss next steps.

      As to the plaintiff’s confusion about the “supplemental authority” that

the defendants filed on September 4, 2018, the court shares his confusion. The

court has great respect for Judge Conley, but his decisions are not binding on

                                         43
this court. The facts in the case before Judge Conley were different than the

facts before this court. Most of the defendants are different. The fact that Judge

Conley granted summary judgment on the facts of the case before him does not

dictate this court’s ruling on the claims before it.

        Finally, if the plaintiff wants the court to appoint counsel in Case No. 17-

cv-1437, he must file a motion in that case. The court notes, however, that that

case is in a different procedural posture than this one. The deadline for

completing discovery in that case was to expire on February 1, 2019; the

plaintiff has filed a motion to extend that deadline, as well as a motion to

compel. Despite his having been moved to a different institution, and although

he indicated in September that he did not have the assistance of jailhouse

lawyers any longer, he seems to be representing himself vigorously in 17-cv-

1437. He now has been through this process at least three times (once in the

Western District, twice here), and knows how discovery and dispositive motions

work.

V.      CONCLUSION

        The court AMENDS its June 12, 2017 order, dkt. no. 64, granting the

plaintiff’s request to substitute the real names for the John Doe placeholders,

dkt. no. 60. The court ORDERS that, in addition to the defendants previously

substituted, the clerk of court shall substitute Tim Price and Brian Schmidt for

John Doe.

        The court GRANTS the defendants’ motion for summary judgment as to

defendants Schrubbe, Al-Tahrawy, Westphal and Beahm, and DISMISSES

                                         44
those defendants. The court DENIES the defendants’ motion for summary

judgment as to defendants Manlove, Bleiler, Marwitz, Moore, Price, Schmidt

and DeYoung. Dkt. No. 97.

     The court GRANTS the plaintiff’s motions to appoint counsel in this case.

Dkt. Nos. 131, 133.

     Dated in Milwaukee, Wisconsin this 6th day of February, 2019.

                                   BY THE COURT:


                                   _____________________________________
                                   HON. PAMELA PEPPER
                                   United States District Judge




                                     45
